Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-7 and 12-16 are cancelled. Claims 8-11 and 17-24 are being prosecuted. 

Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because Applicants filed what appear to be 2 substitute specifications on 9/27/18 but neither are labeled as the clean copy or the substitute specification. Both copies have underlining and/or bracketing so neither one can be considered the clean copy. Furthermore, Applicants should note all of the bracketing in both copies of the specification. Typically, bracketing means the material within the brackets is to be deleted so it is not clear if Applicants are trying to remove material from the specification or not since the bracketing appears in both copies of the specification. 
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Original claim 8, step (c), recited "wherein the detector molecule comprises a bioluminescence generating system, wherein the organism or tissue is positioned from about 5 nm to about 50 nm from the metallic structures…”. 

The objection to the specification in the previous office action related to this change in claim 8, step (c), has been withdrawn because the language in question is not an antecedent support issue but rather a new matter issue. The change to claim 8 was not in a preliminary amendment that was filed on the same day that the instant application was filed. The change to claim 8 was in an amendment filed after the filing date of the instant application. 
The change to claim 8 stipulates that the detector molecule comprises a bioluminescence generating system and is positioned from about 5 nm to about 50 nm from the metallic structures, instead of “the organism or tissue”, as originally filed. The originally filed specification does not provide support for a detector molecule comprising bioluminescence generating system and is positioned from about 5 nm to about 50 nm from the metallic structures, as now recited in claim 8, step (c). 
In response to the objection to the specification for lack of antecedent support, Applicants argued that paragraphs [0041] and [0059] of the instant specification provide the necessary antecedent support for a detector molecule comprising a bioluminescence generating system and positioned about 5 nm to about 50 nm from metal surfaces. 
Paragraphs [0041] and [0059] of the instant specification recite: 
[0041] As used herein, bioluminescence system [or bioluminescence generating system] refers to the set of reagents required for a bioluminescence-producing reaction. Thus, the particular luciferase, luciferin and other substrates, solvents and other reagents that may be required to complete a bioluminescent reaction form a bioluminescence system. Therefore, a bioluminescence system (or equivalently a bioluminescence generating system) refers to any set of reagents that, under appropriate reaction conditions, yield bioluminescence. The terminology may further include the cloning and expression of the lux genes from different luminescent bacteria including marine and terrestrial species. All lux operons have a common gene organization of luxCDAB(F)E, with luxAB coding for luciferase and luxCDE coding for the fatty acid reductase complex responsible for synthesizing fatty aldehydes for the luminescence reaction. The lux genes can be transferred into a variety of different organisms to generate new luminescent species. The ability to express the lux genes in a variety of prokaryotic and eukaryotic organisms and the ease and sensitivity of the luminescence assay demonstrate the considerable potential of the widespread application of the lux genes as reporters of gene expression and metabolic function. 

[0059] The emission from the bioluminescence reaction may be observed at distances from about 5 nm to about 200 nm to metal surfaces. Preferable distances are about 5 nm to about 50 nm, and more preferably, 10 nm to about 30 nm to metal surfaces. At this scale, there are few phenomena that provide opportunities for new levels of sensing, manipulation, and control. In addition, devices at this scale may lead to dramatically enhanced performance, sensitivity, and reliability with dramatically decreased size, weight, and therefore cost. 

Paragraph [0041] does define the reagents of the bioluminescence system as pointed out by Applicants. However, paragraph [0059] only discloses that emissions from the bioluminescence reaction may be observed at distances from about 5 nm to about 200 nm to metal surfaces. The actual position of the bioluminescent reagents could be closer to the metal surfaces because this disclosure only teaches at what distance the bioluminescent emission can be observed relative to the metal surfaces. Paragraph [0059], alone or in combination with paragraph [0041], does not speak to the actual position of the detector molecule or bioluminescence generating system now recited in claim 8. 

5.	The 112(b) rejections of claims 8-11 and 17 are withdrawn in view of Applicant’s amendments to claims 8 and 17. 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claims 8-11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,459,212 in view of Hassibi (2004/0197793) in light of Doranz (2005/0123563) for the reasons of record. 

Claim Rejections - 35 USC § 103
8.	The prior art rejection of claims 8-11 and 17 over Geddes (US PGP 2010/0028983) in view of Hassibi (US PGP 2004/0197793) as evidenced by Doranz (US PGP 2005/0123563) is withdrawn in view Applicant’s amendments to claim 8 and Applicant’s arguments. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



10/23/2021